IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


J.G.K.,                                    : No. 148 MAL 2015
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from the
                                           : Order of the Superior Court
              v.                           :
                                           :
                                           :
N.M.,                                      :
                                           :
                     Petitioner            :


                                       ORDER


PER CURIAM

        AND NOW, this 25th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.